                 1
                 2
                 3
                 4                               UNITED STATES DISTRICT COURT
                 5                                      DISTRICT OF NEVADA
                 6                                                  ***
                 7    ROY D. MORAGA,                                       Case No. 2:16-CV-287 JCM (VCF)
                 8                                         Plaintiff(s),                    ORDER
                 9           v.
               10     STEVE WOLFSON, et al.,
               11                                        Defendant(s).
               12
               13            Presently before the court is the matter of Moraga v. Wolfson et al., case number 2:16-cv-
               14     00287-JCM-VCF.
               15            On November 7, 2019, the court received a referral notice from the Ninth Circuit Court
               16     of Appeals, referring this matter to the court “for the limited purpose of determining whether in
               17     forma pauperis status should continue for this appeal or whether the appeal is frivolous or taken
               18     in bad faith.” (ECF No. 24).
               19     I.     Background
               20            On February 11, 2016, Moraga filed an application to proceed in forma pauperis and a
               21     complaint, generally alleging that his due process rights were violated when the state of Nevada
               22     denied as untimely his request for a new genetic marker analysis. (ECF No. 1, 1-1). The court
               23     granted the application to proceed in forma pauperis but dismissed the complaint with leave to
               24     amend. (ECF Nos. 3, 9). On February 1, 2017, Moraga filed his first amended complaint,
               25     alleging that the physical evidence related to his criminal conviction was wrongfully withheld
               26     from him. (ECF No. 10).
               27            On January 22, 2019, Magistrate Judge Cam Ferenbach recommended that this action be
               28     dismissed with prejudice because Moraga failed to state a claim for relief. (ECF No. 12). On

James C. Mahan
U.S. District Judge
                1     March 4, 2019, the court adopted the report and recommendation and dismissed this action with
                2     prejudice. (ECF No. 14). In response, Moraga filed a motion for reconsideration on March 13,
                3     2019. (ECF No. 16).
                4            On July 30, 2019, Moraga filed a notice of appeal (ECF No. 18) as to the court’s order
                5     adopting the report and recommendation (ECF No. 14). The Ninth Circuit subsequently entered
                6     an order on August 21, 2019, directing this court to determine “whether appellant’s March 13,
                7     2019 filing falls within those [motions] listed in Federal Rule of Appellate Procedure 4(a)(4)
                8     and, if so, whether the motion should be granted or denied.” (ECF No. 22). On October 10,
                9     2019, the court (1) found that Moraga’s March 13, 2019, motion for reconsideration (ECF No.
              10      16) was timely filed pursuant to Federal Rule of Civil Procedure 60(b), and (2) denied Moraga’s
              11      motion for reconsideration. (ECF No. 23).
              12             Now, the Ninth Circuit has referred this case to the court for the limited purpose of
              13      determining if Moraga’s in forma pauperis status should continue for his appeal. (ECF No. 24).
              14      II.    Legal Standard
              15             28 U.S.C. § 1915(a)(3) provides that “[a]n appeal may not be taken in forma pauperis if
              16      the trial court certifies in writing that it is not taken in good faith.” The good faith standard is
              17      satisfied when an individual “seeks appellate review of any issue not frivolous.” Coppedge v.
              18      United States, 369 U.S. 438, 445 (1962). For the purposes of section 1915, an appeal is frivolous
              19      if it “lacks an arguable basis either in law or in fact.” Neitzke v. Williams, 490 U.S. 319, 325
              20      (1989). A district court may revoke an individual’s in forma pauperis status for his appeal if it
              21      finds that the appeal would be frivolous. See Hooker v. American Airlines, 302 F.3d 1091, 1092
              22      (9th Cir. 2002).
              23      III.   Discussion
              24             For the reasons set forth in the court’s March 4, 2019 order adopting the magistrate
              25      judge’s recommendation to dismiss this case with prejudice (ECF No. 14), the court finds that
              26      any appeal of that order would not be taken in good faith because the issues therein lack any
              27      arguable basis in law or fact. The court will therefore revoke Moraga’s in forma pauperis status.
              28      ...

James C. Mahan
U.S. District Judge                                                  -2-
                1     IV.   Conclusion
                2           Accordingly,
                3           IT IS HEREBY ORDERED, ADJUDGED, and DECREED that Moraga’s in forma
                4     pauperis status is REVOKED.
                5           DATED November 15, 2019.
                6                                      __________________________________________
                                                       UNITED STATES DISTRICT JUDGE
                7
                8
                9
              10
              11
              12
              13
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28

James C. Mahan
U.S. District Judge                                     -3-
